DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/12/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No copy of Foreign Patent Document: WO 2012-169778.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase “wherein a central thickness of the first lens element is a maximum of central thicknesses of the six lens elements” is unclear.  The usage of the term “maximum” is unclear on what this limitation is referring to.  For examination purpose it will be interpreted as “wherein a central thickness of the first lens element is greater than the central thicknesses of the six lens elements;”
Regarding claims 16-20 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they inherit the deficiencies of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19, 20, 21, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. US 9599792 (hereinafter Tang’792).
Regarding 16, Tang’792 teaches 

a first lens element (210), a second lens element (220), a third lens element (230), a fourth lens element (240), a fifth lens element (250) and a sixth lens element (260);
wherein each of the six lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image side (shown in Table 3 object to image);
wherein the first lens element has positive refractive power (Table 3 Lens 1 focal length is 5.9135); the sixth lens element with negative refractive power (Table 3 Lens 6 focal length is -3.251) has the object-side surface being concave in a paraxial region thereof (shown in figure 2A object side is concave in the paraxial region) and the image-side surface being convex in a paraxial region thereof (shown in figure 2A image side is convex in the paraxial region), the sixth lens element has at least one inflection point (col. 18, lines 25-26 teaches image side surface 264 has inflection points);
wherein a central thickness of the first lens element is a maximum of central thicknesses of the six lens elements (Lens 1 thickness is 0.6718 which is greater than Lens 6 thickness of 0.4359); an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the sixth lens element (absolute value of Lens 3 focal length is 13.2625 is greater than absolute value of Lens 6 focal length is 3.251;
wherein an Abbe number of the fourth lens element is V4, and the following condition is satisfied:V4<30 (Table 3, V4=21.4).
Regarding claim 19, Tang’792 teaches 
the imaging optical lens assembly (figure 2A) of claim 16, wherein a composite focal length of the first lens element and the second lens element is f12 (f12 can be calculated from the data given in Table 3 using a matrix calculation to be 4.53), a composite focal length of the third lens element, the fourth lens element, the fifth lens element and the sixth lens element is f3456 (f3456 can be calculated from the data given in Table 3 using  matrix calculation to be -20.4), and the following condition is satisfied:f12/f3456<0.30 (f12 and f3456 can be calculated from the data given in Table 3 using a matrix calculation to be 4.53 and -20.4 respectively, and thus the quantity claimed is -0.22).
Regarding claim 20, Tang’792 teaches
the imaging optical lens assembly of claim 16, wherein a refractive index of the first lens element is N1, a refractive index of the second lens element is N2, a refractive index of the third lens element is N3, a refractive index of the fourth lens element is N4, a refractive index of the fifth lens element is N5, a refractive index of the sixth lens element is N6, a maximum value among N1, N2, N3, N4, N5 and N6 is Nmax, the Abbe number of the fourth lens element is V4, and the following conditions are satisfied:Nmax<1.70 (Table 3, Nmax is 1.65); andV4≤25.7 (Table 3, V4 = 21.4).
Regarding claim 21, Tang’792 teaches 
an imaging optical lens assembly (figure 3A) comprising six lens elements (310, 320, 330, 340, 350, 360), the six lens elements being, in order from an object side to an image side (shown in Table 5, object to image),
a first lens element (310), a second lens element (320), a third lens element (330), a fourth lens element (340), a fifth lens element (350) and a sixth lens element (360);
wherein each of the six lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image side (shown in Table 5);
wherein the first lens element has positive refractive power (Table 5 Lens 1 focal length is 7.6478); the second lens element has the object-side surface being convex in a paraxial region thereof (shown in figure 3A object side surface of second lens is convex in the paraxial region); the sixth lens element with negative refractive power (Table 5 Lens 6 focal length is -2.9016) has the object-side surface being concave in a paraxial region thereof (shown in figure 3A object side surface of sixth lens is concave in the paraxial region) and the image-side surface being convex in a paraxial region thereof (shown in figure 3A image side surface of sixth lens is convex in the paraxial region), the sixth lens element has at least one inflection point (col. 21, lines 40-43 teaches the image side surface 364 have inflection points);
wherein an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the second lens element (absolute value of the third lens focal length is 99.999 is greater than the absolute value of the second lens focal length is 5.6702); the absolute value of the focal length of the third lens element is greater than an absolute value of a focal length of the sixth lens element (absolute value of the third lens focal length is 99.9999 is greater than an absolute value of the sixth lens focal length is 2.9016);
wherein an Abbe number of the fourth lens element is V4, and the following condition is satisfied, V4<30 (Table 5, V4 = 21.4).
Regarding claim 25, Tang’792 teaches 
the imaging optical lens assembly (figure 3A) of claim 21, wherein a sum of central thicknesses of the six lens elements is ΣCT, a sum of all axial distances between adjacent lens elements of the six lens elements is ΣAT, the imaging optical lens assembly further comprises an aperture stop, an axial distance between the aperture stop and the image-side surface of the sixth lens element is SD, and the following condition is satisfied:0.90<(ΣCT+ΣAT)/SD<1.20 (Table 5, ΣCT = 3.296, ΣAT=2.2934, SD=5.5208;(ΣCT+ΣAT)/SD=1.01).
Regarding claim 26, Tang’792 teaches 
the imaging optical lens assembly (figure 3A) of claim 21, wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, the Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, and at least two of V1, V2, V3, V4, V5 and V6 are smaller than or equal to 23.5 (Table 5, V3 = 21.4 and V4 = 21.4).

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You US 2014/0078603.
Regarding claim 21, You teaches 
an imaging optical lens assembly (figure 4) comprising six lens elements (210, 220, 230, 240, 250, and 260), the six lens elements being, in order from an object si3de to an image side (paragraph [0169] teaches from object to image),
a first lens element (first lens 210), a second lens element (second lens 220), a third lens element (third lens 230), a fourth lens element (fourth lens 240), a fifth lens element (fifth lens 250) and a sixth lens element (sixth lens 260);
wherein each of the six lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image side (shown in figure 4 and paragraph [0169]);
wherein the first lens element has positive refractive power (Table 6, F1 is 4.367); the second lens element (220) has the object-side surface being convex in a paraxial region thereof (shown in figure 4 the object side surface of 220 is convex in paraxial region); the sixth lens element with negative refractive power (Table 6, F6 is -2.241) has the object-side surface being concave in a paraxial region thereof (shown in figure 4, 260 object side surface is concave in a paraxial region) and the image-side surface being convex in a paraxial region thereof (shown in figure 4, 260 image side surface is convex in a paraxial region), the sixth lens element has at least one inflection point (paragraph [0176] teaches the sixth lens 260 has a point of inflection on a surface toward the image surface side);
wherein an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the second lens element (Table 6, absolute value of the focal length of the third lens element which is 4.555 which is greater than the absolute value of the focal length of the second lens element which is 4.058); the absolute value of the focal length of the third lens element is greater than an absolute value of a focal length of the sixth lens element (Table 6, absolution value of the focal length of the third lens element which is 4.555 is greater than an absolute value of the focal length of the sixth lens element which is 2.241);
wherein an Abbe number of the fourth lens element is V4, and the following condition is satisfied, V4<30 (Table 4, V4 is 26.7).
Regarding claim 22, You teaches 
the imaging optical lens assembly (figure 4) of claim 21, wherein the second lens element has negative refractive power; the third lens element has positive refractive power; an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, the Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, and at least two of V1, V2, V3, V4, V5 and V6 are smaller than 27 (Table 4, V3=25.9 and V4=26.7).

Claims 21 and 23  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSU et al. US 2013/0070346.
Regarding claim 21, Hsu teaches 
an imaging optical lens assembly (figure 13) comprising six lens elements (710, 720, 730, 740, 750, 760), the six lens elements being, in order from an object side to an image side (shown in Table 13, object to image),
a first lens element (710), a second lens element (720), a third lens element (730), a fourth lens element (740), a fifth lens element (750) and a sixth lens element (760);
wherein each of the six lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image side (shown in Table 13, object to image);
wherein the first lens element has positive refractive power (Table 13, Lens 1 focal length is 4.04); the second lens element has the object-side surface being convex in a paraxial region thereof (shown in figure 13 the object side surface of the second lens is convex in the paraxial region); the sixth lens element with negative refractive power (Table 13, Lens 6 focal length is -3.42) has the object-side surface being concave in a paraxial region thereof (shown in figure 13 the object side surface of the sixth lens is concave in the paraxial region) and the image-side surface being convex in a paraxial region thereof (shown in figure 13 the object side surface of the sixth lens is convex in the paraxial region), the sixth lens element has at least one inflection point (paragraph [0138] teaches the sixth lens element 760 has inflection points formed on the object side surface 761 and the image side surface 762);
wherein an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the second lens element (Table 13, absolute value of the third lens element focal length is 35.76 is greater than the absolute value of the second lens element focal length which is 8.85); the absolute value of the focal length of the third lens element is greater than an absolute value of a focal length of the sixth lens element (Table 13, absolute value of the third lens element focal length is 35.76 is greater than the absolute value of the sixth lens element focal length which is 3.42);
wherein an Abbe number of the fourth lens element is V4, and the following condition is satisfied, V4<30 (Table 13, V4 =21.4).
Regarding claim 23, Hsu teaches 
the imaging optical lens assembly (figure 13) of claim 21, wherein at least four of the six lens elements are made of plastic material; a central thickness of the sixth lens element is CT6, an axial distance between the first lens element and the second lens element is T12, and the following condition is satisfied, 2<CT6/T12≤5.86 (Table 13 teaches CT6=0.44 and T12=0.132; CT6/T12=3.333).
Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota et al. US 9366841 (hereinafter Kubota).
Regarding claim 21, Kubota teaches 
an imaging optical lens assembly (figure 1) comprising six lens elements (L1, L2, L3, L4, L5, L6), the six lens elements being, in order from an object side to an image side (Table Numerical Data Example 1, shows Object to Image),
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5) and a sixth lens element (L6);
wherein each of the six lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image side (Table Numerical Data Example 1, shows Object to Image);
wherein the first lens element has positive refractive power (Table Numerical Data Example 1, f1=3.14); the second lens element has the object-side surface being convex in a paraxial region thereof; the sixth lens element with negative refractive power (Table Numerical Data Example 1, f6=-2.08) has the object-side surface being concave in a paraxial region thereof (shown in figure 1 L6 object side surface is concave in the paraxial region) and the image-side surface being convex in a paraxial region thereof (shown in figure 1 L6 image side surface is convex in the paraxial region), the sixth lens element has at least one inflection point (col. 8, lines 45-50 teaches L6 image plane side surface having an inflection point);
wherein an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the second lens element (absolute value of the third lens focal length is 8.12 is greater than the absolute value of the second lens focal length which is 6.10); the absolute value of the focal length of the third lens element is greater than an absolute value of a focal length of the sixth lens element (absolute value of the third lens focal length is 8.12 is greater than the absolute value of the sixth lens focal length which is 2.08);
wherein an Abbe number of the fourth lens element is V4, and the following condition is satisfied, V4<30 (Table Numerical Data Example 1, V4=26.0).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2016/0004050 (hereinafter Tang), of record, see Information Disclosure Statement dated 02/12/2020.
Regarding claim 16, Tang teaches 
an imaging optical lens assembly (figure 1A) comprising six lens elements, the six lens elements being, in order from an object side to an image side:
a first lens element (first lens element 110), a second lens element (second lens element 120), a third lens element (third lens element 130), a fourth lens element (fourth lens element 140), a fifth lens element (fifth lens element 150) and a sixth lens element (sixth lens element 160);
wherein each of the six lens elements (110, 120, 130, 140, 150, 160) has an object-side surface facing towards the object side and an image-side surface facing towards the image side (Table 1, shows object to image plane);
wherein the first lens element (Table 1, Lens 1) has positive refractive power (focal length = 5.0094); the sixth lens element (Table 1, Lens 6) with negative refractive power (focal length = -2.6385) has the object-side surface being concave in a paraxial region thereof (shown in figure 1A, 160 object side is concave in paraxial region) and the image-side surface being convex in a paraxial region thereof (shown in figure 1A, 160 image side is convex in paraxial region), the sixth lens element (160) has at least one inflection point (paragraph [0094], the image-side surface 164 has inflection points);
wherein a central thickness of the first lens element is a maximum of central thicknesses of the six lens elements (first lens element thickness is 0.70164 is greater than the six lens element thickness is 0.411728); an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the sixth lens element (absolute value of the focal length of third lens which is 5.3682 is greater than the absolute value of a focal length of the sixth lens element which is 2.6385);
Tang discloses the claimed invention except for an Abbe number of the fourth lens element is V4, and the following condition is satisfied, V4<30.
Tang teaches a close value of V4 = 30.2 (Table 1, Lens 4 Abbe #).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Abbe number of the optical system in order for the aberration for the optical image capturing system can be corrected beneficially (see paragraph [0120]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 17, Tang further teaches the imaging optical lens assembly (figure 1A), wherein the fifth lens element (150) with positive refractive power (Table 1, lens 5 focal length is 3.211) has the object-side surface being convex in a paraxial region thereof (shown in figure 1A, the fifth lens is convex in the paraxial region).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et
al. US 9366841 (hereinafter Kubota).
Regarding claim 24, Kubota teaches the invention as set forth above but silent regarding wherein an axial distance between the object-side surface of the first lens element and an image surface is TL, a focal length of the imaging optical lens assembly is f, and the following condition is satisfied:0.50<TL/f<1.15.
Kubota teaches a close value of 1.155 (Table Numerical Data Example 1, Tl=5.132 and f=4.44).
I would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize total length and focal length of the optical system into the above range in order to achieve an improvement of assembling performance of the imaging lens and reduction of manufacturing cost (col. 7, lines 33-58), since it have been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A 1955).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
	Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or suggest of the imaging optical lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the second lens element has negative refractive power; a distance in parallel with an optical axis from an axial vertex on the image-side surface of the sixth lens element to a maximum effective radius position on the image-side surface of the sixth lens element is SAG62, a central thickness of the sixth lens element is CT6, the following condition is satisfied, SAG62+CT6≤−0.35 mm.



The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
 Regarding claim 1, the closet prior art Tang et al. US 9,599,792 teaches 
an imaging optical lens assembly (figure 3A) comprising six lens elements (310, 320, 330, 340, 350, 360), the six lens elements being, in order from an object side to an image side (shown in Table 5, object to image), a first lens element (310), a second lens element (320), a third lens element (330), a fourth lens element (340), a fifth lens element (350) and a sixth lens element (360); wherein each of the six lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image side (shown in Table 5, object to image); wherein the first lens element with positive refractive power (Table 5 Lens 1 focal length is 7.6478) has the object-side surface being convex in a paraxial region thereof (shown in figure 3A the object side surface of the first lens is convex in the paraxial region) and the image-side surface being concave in a paraxial region thereof (shown in figure 3A the image side surface of the first lens is concave in the paraxial region); the sixth lens element has negative refractive power, the sixth lens element has at least one inflection point (col. 21, lines 40-42 teaches the object side surface 362 and image side surface 364 have inflection points); wherein an absolute value of a curvature radius of the object-side surface of the sixth lens element is smaller than an absolute value of a curvature radius of the image-side surface of the sixth lens element (absolute value of curvature radius of sixth lens object side is 2.6099 is smaller than the absolute value of curvature radius of sixth lens image side is 5.1905); wherein an Abbe number of the fourth lens element is V4, and the following conditions are satisfied, V4<30 (Table 5, V4=21.4).
However, regarding claim 1, the prior art Tang et al. taken either singly or in combination fails to anticipate or fairly suggest an imaging optical lens assembly including the specific features where the second lens element has negative refractive power; an axial distance between the object-side surface of the first lens element and an image surface is TL, a focal length of the imaging optical lens assembly is f, and the following conditions are satisfied, 0.50<TL/f<1.15.
With respect to claims 2-15, these claims depend on claim 1 and is allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tang et al. US 9482845
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            

/MARIN PICHLER/            Primary Examiner, Art Unit 2872